Citation Nr: 0414791	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
spondylolysis.

2.  Entitlement to service connection for spondylolysis .


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from June 27, 1969 to October 18, 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for spondylolysis.  For the reasons set 
forth below, the appeal of the issue of service connection 
for spondylolysis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claim to reopen. 

2.  In a June 1971 decision of the Board, service connection 
was denied for a back condition.  

3.  The evidence received subsequent to the June 1971 Board 
decision bears directly and substantially upon the specific 
matter under consideration; is neither cumulative nor 
redundant; and/or is by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1971 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C. § 4004(b) 
(1970); 38 C.F.R. § 19.104 (1971).

2.  New and material evidence has been received since the 
June 1971 final Board decision denying service connection for 
a back disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for a back condition was denied by the 
Board in a June 1971 decision.  That decision noted that 
although the veteran sustained an injury to his back in 
service, the injury was acute and transitory, and there was 
no medical evidence to show any permanent injury superimposed 
on his spondylolysis, which was his diagnosis at discharge 
and which was determined to be a congenital condition 
preexisting service.

Thereafter, he filed a claim to reopen in June 1998.  
Evidence was obtained or procured consisting of the results 
of a VA examination in July 1998 and VA outpatient treatment 
records dating from September 1998.  In the VA examination, 
the veteran described being attacked and beaten by drill 
instructors who jumped in the middle of his back.  The 
diagnosis was chronic cervical, thoracic and lumbar strain 
superimposed on early degenerative joint disease and 
compression fracture T9, T12.  The examiner noted that 
medical records were not reviewed.  In June 1999, medical 
statements were submitted from N. King, P.A., and L. 
Anderson, M.D., both dated in May 1999, as well as lay 
statements from [redacted] and [redacted].  Mr. King, 
apparently a physician's assistant, wrote that he had known 
the veteran for approximately 15 years, and on examination of 
the back had a tender paraspinous region.  Dr. Anderson wrote 
that the veteran was a patient of hers at the VA Medical 
Center being treated for chronic back pain.  

In July 1999, the RO determined that the evidence was not new 
and material to reopen the claim for service connection for 
spondylolysis.  Additional lay statements were received from 
[redacted], dated in June 1999, and from [redacted].  

In December 1999, records were submitted by the veteran's 
attorney from the Department of Social Health Services.  
These included the results of a July 1998 physical 
examination, which noted that the veteran had chronic back 
and knee pain, which the examiner noted was a direct result 
of injuries received in the United States Army.

In March 2000, the veteran's attorney requested an opinion 
from Dr. Anderson at the VA on whether the veteran's back 
problems were related to military service, and why.  In 
response, Dr. Anderson wrote in April 2000 that the military 
records showed some complaint of low back pain prior to 
enlisting, but the veteran had told her that he did not have 
any back pain prior to enlisting, a fact which was noted as a 
discrepancy by Dr. Anderson.  She further noted that 
regardless, military medical records showed he clearly had 
significant aggravation of his back pain following his injury 
in service.  X-rays showed L5 spondylolysis, which may have 
been old, but there were no prior X-rays to prove this, and 
may have indeed occurred at the time of his service-connected 
injury.  Dr. Anderson concluded that it was more probable 
than not that the veteran's back problems were related to 
military service.

A VA examination was conducted in August 2000.  The veteran 
related that he had been beaten up fairly aggressively on two 
different occasions.  Diagnoses were history of L5 
spondylolysis, and degenerative joint disease of the 
lumbosacral spine.  The examination was returned for 
clarification and specifically to answer the question of 
whether the veteran's spondylolysis was a congenital 
condition, and whether or not it had been aggravated by the 
injury in service.  In an October 2000 addendum, the examiner 
noted the following:

I believe this is a congenital condition.  
It is likely to be, as well as not to be, 
related to his spondylolysis secondary to 
his chronic muscle strain injury in the 
service.  I feel that he has a 
significant psychological component to 
this.  I believe that as the degenerative 
joint disease is superimposed to his 
disability relating to his injury as well 
as his chronic back problems.  

The examination was again returned by the RO as insufficient.  
On further review in March 2001, the examiner wrote that 
degenerative joint disease was very common even without 
spondylolysis, and it was difficult to conclude whether it 
was a contributing factor to his condition.  However, 
spondylolysis could be exacerbated by degenerative joint 
disease.  Spondylolysis could not be determined at this point 
to be congenital or traumatic, without childhood X-rays.  If 
the spondylolysis was aggravated by his military injury, it 
was the examiner's opinion "more likely not than likely to 
be a contributing factor."

Records of the veteran's award of disability from the Social 
Security Administration were added to the claims file.  The 
decision awarding disability noted that the veteran had 
degenerative disc disease and degenerative joint disease, but 
did not link his back condition to service.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge sitting at the RO in Seattle.  In July 
2003, the veteran's attorney submitted a statement that the 
veteran would not be present at the hearing, and in lieu 
submitted a package of evidence to include a statement from 
the veteran, lay statements from the veteran's brothers, 
copies of previously submitted lay statements, service 
medical records, and selected items of medical evidence, both 
VA and private.  

VCAA - The Duty to Inform and Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the veteran is not prejudiced by any failure of VA to provide 
complete notice as required by VCAA or to develop the 
evidence, at least with regard to reopening the claim, as 
this decision results in a grant of the veteran's claim to 
reopen.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as arthritis, will be presumed to be 
related to service, if manifested to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Congenital or developmental defects are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c). 

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  20.302, 20.1103 (2003). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in June 1998, the 
preexisting version of 38 C.F.R. § 3.156 applies.  In any 
event, the Board's decision is the same under the old or the 
new regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

Analysis

The last final decision is the June 1971 decision of the 
Board which denied service connection for spondylolysis.  The 
basis of that decision was that the veteran's spondylolysis 
was a congenital defect, and he acquired no superimposed 
disease or injury to the back in service.  38 U.S.C. 
§ 4004(b) (1970); 38 C.F.R. § 19.104 (1971).

Since the Board's June 1971 decision, new evidence has been 
submitted including the April 2000 letter of medical opinion 
from Dr. L. Anderson.  This is new evidence because it was 
not before the Board at the time of the June 1971 decision.  
This is also material because it directly addresses the 
question of whether the veteran's spondylolysis was a 
congenital condition, or whether it was traumatic in origin.  
Dr. Anderson concluded that it was more probable than not 
that the veteran's back problems were related to military 
service.  As such, the additional evidence contributes "to a 
more complete picture of the circumstances surrounding the 
existence of a current disability."  See Hodge, 155 F.3d 
1356 (1998).  The Board concludes that the additional 
evidence submitted in support of the veteran's claim is new 
and material and warrants reopening of the claim for service 
connection for spondylolysis. 

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for spondylolysis is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.


REMAND

Additional evidence, in the form of records of VA treatment, 
have been associated with the veteran's claims file 
subsequent to the issuance of the most recent Supplemental 
Statement of the Case in December 2002.  Although the 
veteran's representative submitted records in July 2003 along 
with a waiver of RO initial consideration, the waiver is 
ineffective with regard to the newly acquired evidence added 
to the claims file in February 2004.  This evidence has not 
been considered by the RO, nor is record of a waiver of such 
review indicated in the claims folder. This evidence must be 
considered by the agency of original jurisdiction prior to 
consideration by the Board.  See 38 C.F.R. § 19.37; DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

2.  The RO should adjudicate the issue of 
entitlement to service connection for 
spondylolysis.  This should include 
consideration of all the evidence in the 
claims file including any evidence added 
since issuance of the most recent 
supplemental statement of the case (SSOC) 
in December 2002.  If any benefit 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue another SSOC.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations, not 
previously provided, pertaining to the 
claim.  A reasonable period of time for a 
response should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



